Citation Nr: 9910759	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  96-18 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel







INTRODUCTION

The veteran had active service from October 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim of 
entitlement to service connection for hepatitis C.


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required before the Board can adjudicate 
whether service connection for hepatitis C is warranted.  
While the Board regrets the delay associated with this 
remand, this action is necessary to ensure that the veteran's 
claim is fairly adjudicated. 

Generally, any pertinent evidence that is accepted by the 
Board must be referred to the RO for review and preparation 
of a Supplemental Statement of the Case, unless the veteran 
waives this procedural right.  See 38 C.F.R. § 20.1304(c) 
(1998).  This procedural requirement has not been met in this 
case.  The veteran has submitted additional evidence in 
support of his claim that has not been considered by the RO.  
This evidence includes two letters from Nikita Tregubov, 
M.D., dated in March 1999, which include opinions as to the 
likelihood that the veteran's hepatitis C was incurred in 
service.  This evidence appears to have been received without 
a waiver of the veteran's right to have that evidence 
initially considered by the RO.  Therefore, this case must be 
remanded in accordance with 38 C.F.R. § 19.31 (1998) and 
20.1304(c).  See also 38 C.F.R. § 19.9 (1998).

Therefore, in order to give the veteran every consideration 
with respect to the 

present appeal, it is the Board's opinion that further 
development of the case is necessary.  Accordingly, this case 
is REMANDED for the following action:

The RO should review the evidence 
submitted by the veteran subsequent to 
the issuance of the August 1998 
Supplemental Statement of the Case and 
adjudicate whether service connection for 
hepatitis C is warranted.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case which 
addresses this evidence, and be afforded 
a reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 



